DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the initial office action based on the 17/179,694 application filed February 19, 2021.  Claims 1-6 are pending and have been fully considered.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted February 19, 2021 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS is being considered by the Examiner.

Specification
The disclosure is objected to because of the following informalities:  the last line of page 15 of the originally filed disclosure refers to a “Fig. 4(b)”.  However, there is no Figure 4(b).  Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: (1) “31aa”, see paragraph [0042]; and (2) “84d” and “84u”, see paragraph [0050]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kami et al. (U.S. Patent No. 5,560,651, herein “Kami”).
Regarding Claim 1, Kami discloses a side vehicle body structure of a vehicle (see Abstract) wherein the structure includes an internal combustion engine (see column 8, line 19), an exhaust apparatus (31) through which exhaust gas exhausted from the internal combustion engine passes (inherent function of any known exhaust apparatus), and a pillar (7) extending in an up-down direction at a rear-side portion of a vehicle body structure extending in a vehicle front-rear direction (see Figure 3), wherein the exhaust apparatus (specifically pipe (29)) is disposed along the vehicle front-rear direction on a vehicle-width-direction outer side relative to the vehicle body structure (see Figures 1, 2, and 4).  Furthermore, Kami discloses an exhaust system member (specifically portions of pipe (29) and chamber (30)) provided in the exhaust apparatus is located at a going-around portion, with respect to the pillar, from a front side to a rear side and from an outer side to an inner side in a vehicle width direction (see Figure 2, outwardly extending bump in pipe (29)), and the pillar has a cross section orthogonal to a vehicle up-down direction (a cross-section can inherently be provided at any position along pillar (7)), wherein the cross section includes a shape in which a portion between front and rear ends is located on the vehicle-width-direction outer side relative to these front and rear ends (see Figures 3, 5, and 6).  
Regarding Claim 4, Kami discloses that the exhaust system member is a silencer (chamber (30)).  

Allowable Subject Matter
Claims 2, 3, 5, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, various references are cited that provide detail of relevant vehicle structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT MOUBRY/Primary Examiner, Art Unit 3747